DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/RU2019/000106 which was filed on February 20, 2019.
An amendment was received from the applicant on June 13, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yocom    (US 6,325,683) in view of Asada et al. (US 9,205,904).
Yocom discloses a water jet propulsor for a watercraft, as shown in Figures 1-20, which is comprised of four nozzles, defined as Parts #6 and 8, as shown in Figure 1, each with a reversible impeller motor or pressure unit, defined as Parts #10 and 12, as described in lines 39-62 of column 4, where said four nozzles each include a channel or passageway that contains said reversible impeller motor or pressure unit, and said four nozzles are arranged in pairs that connect with each end of a central channel or passageway, defined as Part #4, as shown in Figure 1.  Said water jet propulsor utilizes a marine environment with water as an operating medium in order to provide propulsion to a boat or watercraft, defined as Part #2.  Each of said four nozzles is configured for the intake and discharge of water, which is determined by the independent operation and direction of each impeller motor or pressure unit with a control pad, defined as Parts #14 and 16.
Yocom, as set forth above, discloses all of the features claimed except for the use of four pairs of nozzles that are each connected to an intermediate channel, where four intermediate channels are connected in pairs to a central channel.
Asada et al. discloses a water jet propulsion system, as shown in Figures 1-9, which is comprised of four nozzles that are connected in pairs by channels to a central channel, as shown in Figures 4-5, as well as eight nozzles that are connected in pairs to each of four intermediate channels, as shown in Figures 8-9.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize eight nozzles connected in pairs to four intermediate channels, as taught by Asada et al., in combination with the water jet propulsor for a watercraft as disclosed by Yocom for the purpose of providing a water jet propulsor with additional nozzles in order to provide improved directional control of a watercraft.

Response to Arguments
Applicant's arguments filed on June 13, 2022 regarding claim 1 have been fully considered but they are not persuasive.
The applicant argues that it is not obvious to combine the eight nozzles that are connected in pairs, as taught by Asada et al. (US 9,205,904) with the four nozzles or channels and one central channel of a jet propulsor as disclosed by Yocom               (US 6,325,683) for the purpose of improving the directional control of a watercraft with a jet propulsor.
In response to the applicant’s argument, Yocom discloses a jet propulsor for a watercraft that includes four nozzles or channels (6, 8) that are connected in pairs to a central channel (4), and reversible impeller motors (10, 12) that are disposed in each of said four nozzles or channels.  However, Yocom does not disclose the use of a jet propulsor with eight nozzles that are connected in pairs to four intermediate channels, where said four intermediate channels are connected in pairs to a central channel.  As a result, the examiner has relied upon the teachings of Asada et al. to demonstrate that the use of a jet propulsor with eight nozzles that are connected in pairs to four intermediate channels is known in the art.  Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize eight nozzles connected in pairs to four intermediate channels, as taught by Asada et al., in combination with the water jet propulsor for a watercraft as disclosed by Yocom for the purpose of providing a water jet propulsor with additional nozzles in order to provide improved directional control of a watercraft.  Therefore, for the reasons given above, the rejection of claim 1 is deemed proper and is not withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 15, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617